Citation Nr: 1609287	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  10-47 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1973 to August 1975.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In January 2013, the Board determined that new and material evidence had not been received to reopen service connection for headaches and dizziness, denied service connection for a left ankle disorder, and denied service connection for PTSD.  The Board also explained that the issue of service connection for PTSD was limited to whether the Veteran had a PTSD diagnosis related to service and did not include consideration of other psychiatric diagnoses.  The Veteran appealed the Board's decision to deny service connection for PTSD to the United States Court of Appeals for Veterans Claims (Court or CAVC).  In a June 2014 Memorandum Decision, the Court vacated the portion of the Board's decision denying service connection for PTSD and remanded the matter to the Board, on the basis that the Board did not consider favorable evidence of the claimed stressor event of in-service head injury in its adjudication of the appeal.  

In December 2014, the Board remanded the issue of service connection for PTSD for a VA examination with a medical opinion addressing whether the in-service stressor event of sustaining a head injury during a parachute jump exercise was sufficient to support a PTSD diagnosis, and subsequent readjudication of the appeal.  Pursuant to the Board's remand directives, a VA PTSD examination was performed in April 2015.  The April 2015 VA examiner opined that the stressor of an in-service head injury was not adequate to support the diagnosis of PTSD.  In April 2015, the AOJ readjudicated the appeal.  In consideration thereof, the Board finds that there has been compliance with the prior remand directives.  Stegall v. West, 
11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).



FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy during service, and was not exposed to hostile military or terrorist activity during service.

2.  The Veteran sustained a head injury during service. 

3.  The claimed stressor event of an in-service head injury is not sufficient to support a diagnosis of PTSD.

4.  The Veteran does not have a current diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the September 2008 notice letter sent prior to the initial denial of the claim, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

Pursuant to the Board's remand directives, the RO provided the Veteran with a VA PTSD examination in April 2015.  The examination report includes all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiner considered the history of psychiatric symptoms believed to be related to a PTSD diagnosis as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life, and performed a thorough examination; therefore, the VA examiner had adequate facts and data regarding the history and condition of the claimed disability when providing the psychiatric diagnosis and the medical opinion addressing whether the claimed stressor event of an in-service head injury was sufficient to support a PTSD diagnosis.  For these reasons, the Board finds that the April 2015 VA examination report is adequate, and there is no need for further examination or medical opinion.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran does not have a current diagnosis of PTSD.  Because the Veteran has no diagnosis of PTSD, it necessarily follows that there is no "chronic disease" under 38 C.F.R. § 3.309(a) for which the presumptive service connection provisions under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service would be applicable.  Walker v. Shinseki, 708 F.3d 
1331 (Fed. Cir. 2013).  

During the course of this appeal, VA amended 38 C.F.R. § 3.304(f), the regulatory provision pertaining to service connection for PTSD.  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010; therefore, it is applicable to the current appeal.  Prior to the amendment, the evidence had to show the following in order for a veteran to be awarded service connection for PTSD: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) combat status or credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in- service stressor.  38 C.F.R. 
§ 3.304(f) (in effect prior to July 13, 2010).  

Under the amended 38 C.F.R. 3.304(f), a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if: (1) a stressor claimed by a veteran is related to his or her fear of hostile military or terrorist activity; 
(2) the claimed stressor is consistent with the places, types, and circumstances of the veteran's service; and (3) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3). 

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction (AOJ) on or after August 4, 2014.  The provisions of this interim final rule do NOT apply to claims that have been certified for appeal to the Board or are pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit, even if such claims are subsequently remanded to the AOJ.  VA adopted as final, without change, the interim final rule, effective March 19, 2015.  80 Fed. Reg. 53, 14308 (March 19, 2015).  

Service Connection Analysis for PTSD

The Veteran contends that he has PTSD as a result of his experiences while parachute jumping during service.  In the November 2008 stressor statement, the Veteran described the claimed in-service stressor events.  He described one incident when he hyperventilated and passed out on a plane while participating in a jump training exercise at Fort Bragg (in Fayetteville, North Carolina) in 1973, and, as a result, he did not jump that day.  The Veteran also described an incident when the parachute cord malfunctioned, causing him to hit the ground hard and sustain a head injury; he stated that he has been haunted by the incident.  The Veteran described a third incident in 1973 when he watched a fellow service member die when his parachute did not open.  He further alleged that he broke the left ankle on another jump in 1974. 

After a review of all the lay and medical evidence of record, the Board initially finds that the weight of the evidence demonstrates that the Veteran did not engage in combat with the enemy during service and was not exposed to hostile military or terrorist activity during service.  The Veteran is neither in receipt of any military citations indicative of combat service nor otherwise shown to have had combat service.  Although the Veteran served with the primary military occupational specialty (MOS) of Light Weapons Infantryman, he is not in receipt of any decorations or medals indicative of combat service, and had no foreign or sea service.  The Veteran does not allege that he had combat service or served in an area of hostile military or terrorist activity.  For these reasons, the Board finds that the Veteran did not engage in combat with the enemy during service and does not have combat service as contemplated by 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d), and he does not allege fear of hostile military or terrorist activity as contemplated by 38 C.F.R. § 3.304(f)(3); therefore, the presumptions afforded to combat veterans and to veterans who allege fear of hostile military or terrorist activity are inapplicable in this case.  Thus, any alleged in-service stressors must be independently verified, i.e., corroborated by objective credible supporting evidence.  

The Board finds that the claimed stressor events of head injury and left ankle injury during service have been independently corroborated by credible, supporting evidence.  The service treatment records dated in February 1974 and May 1974 show that the Veteran reported an in-service head injury and received treatment for symptoms of headache that he believed were related to the reported head injury.  Also, service treatment records dated in October 1974 show that the Veteran twisted and sprained the left ankle.     

The claimed in-service stressful events of hyperventilating and passing out on a plane while participating in a jump training exercise and witnessing a fellow service member sustain fatal injuries due to a malfunctioning parachute cord have not been independently corroborated by credible supporting evidence.  The service personnel records confirm only that the Veteran had service at Fort Bragg, North Carolina, and was awarded the Parachute Badge.  Neither the service personnel records nor the service treatment records include any notation of an episode of hyperventilating or passing out during a jump training exercise or the death of another veteran while participating in jump training exercises.  To the contrary, on the July 1975 service separation report of medical history, the Veteran specifically denied having had any periods of unconsciousness.  Because the statement was made contemporaneous to service, it is likely to reflect accurately the experience of any periods of unconsciousness during service; therefore, the negative response to having had any periods of unconsciousness at service separation weighs against the credibility of the more recently reported stressor event - of having hyperventilated and passed out while participating in a jump exercise during service - that was first made decades after service.  

In January 2009, the RO requested that the Veteran provide a two-month date range for the claimed stressor events, and the name and unit of the soldier that died, so that a search of relevant unit records could be undertaken in an effort to confirm the alleged stressor events with National Archives and Records Administration (NARA) and the United States Army and Joint Services Record Research Center (JSRRC); however, the Veteran failed to respond to the RO's request.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence").    

The Board finds that the weight of the evidence is against a finding that the Veteran has a current PTSD diagnosis.  After performing a thorough mental health interview and examination of the Veteran and reviewing the record, the April 2015 VA PTSD examiner opined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD.  The April 2015 VA PTSD examiner further opined that the in-service stressor event of sustaining a head injury after jumping out of a plane during a jump exercise was not sufficient to support a PTSD diagnosis.  The April 2015 VA PTSD examiner assessed that the psychiatric symptoms demonstrated by the Veteran alternatively met the criteria for a diagnosis of adjustment disorder causing depression and anxiety.  The April 2015 VA PTSD examiner opined that the stressors for the psychiatric disability (i.e., adjustment disorder) were (non-service-related) poor physical health and financial difficulties caused by being forced to retire due to medical disability.    

The April 2015 VA PTSD examiner has specialized training and expertise in the area of psychiatry, had adequate facts and data to determine whether the Veteran has a current psychiatric diagnosis, and provided adequate rationale for the diagnostic assessment that the Veteran does not have current PTSD; therefore, the VA medical opinion is of significant probative value.  While the April 2015 VA PTSD examiner did not specifically address whether the claimed stressor event of an in-service left ankle sprain was sufficient to support a PTSD diagnosis, the April 2015 VA PTSD examiner considered another in-service injury of greater severity (as evidenced by the frequency and duration of treatment related to the head injury as compared to the left ankle injury) and opined that the Veteran did not meet the diagnostic criteria for PTSD; therefore, in the context of the facts of this case, which include no diagnosis of PTSD by symptoms and criteria and that the examiner has identified a more likely etiology of the diagnosed disorder (poor physical health and financial difficulties), it is reasonable to infer that the claimed in-service stressor event of a left ankle injury also was not sufficient to support a PTSD diagnosis.  

The Board notes that the April 2015 VA PTSD examiner mistakenly considered whether the psychiatric symptoms met the criteria for PTSD under DSM-5, rather than DSM-IV; however, the error is harmless in this case because the diagnostic criteria for PTSD under DSM-5 (particularly as it relates to Criterion A) are less stringent that the diagnostic criteria for PTSD under DSM-IV.  The April 2015 VA PTSD examiner's opinion that the Veteran did not meet the diagnostic criteria for PTSD was based on the opinion that the claimed stressor event of in-service head injury did not meet the Criterion A (which pertains to whether a stressor event was sufficient to support a PTSD diagnosis).  DSM-5, in pertinent part, removed the requirement under Criterion A that the person experience fear, helplessness, or horror right after the traumatic event because there was concern that certain individuals who were trained not to respond to traumatic events might have failed to meet this criterion.  The removal of this requirement for Criterion A makes it easier to meet the diagnostic criteria for PTSD under DSM-5 than under DSM-IV; therefore, because the April 2015 VA PTSD examiner considered the less stringent diagnostic criteria for PTSD under DSM-5 and opined that the criteria (i.e., Criterion A) for a PTSD diagnosis were not met, it is reasonable to infer that the diagnostic criteria for PTSD are not met under DSM-IV, and the April 2015 VA medical opinion is not rendered inadequate based on its consideration of the diagnostic criteria under DSM-5.

The Board notes that, in September 2008, a private psychiatrist diagnosed PTSD, in addition to depressive disorder due to general medical condition; however, the purported PTSD diagnosis is of no probative value and is outweighed by the April 2015 VA medical opinion.  The September 2008 private psychiatrist indicated that the PTSD diagnosis was caused by stress related to a traumatic event during service but did not specify the stressful event that purportedly was sufficient to support a PTSD diagnosis.  At the time of the September 2008 private psychiatric examination, the Veteran reported that he once hyperventilated and passed out during a jump exercise, witnessed an incident when a fellow service member was injured after his parachute malfunctioned and later heard that he died from the injuries, and sustained a head injury after his parachute malfunctioned during a jump exercise.  As explained above, the claimed stressor events of hyperventilating and passing out during a jump exercise and witnessing another service member sustain fatal injuries due to a malfunctioning parachute have not been independently corroborated by credible, supporting evidence.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual basis is of no probative value); see also Coburn v. Nicholson, 19 Vet. App. 
427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006).  Also, the April 2015 VA PTSD examiner specifically considered that the stressor event of in-service head injury and opined that it was not sufficient to support a PTSD diagnosis.    

The Veteran has frequently attributed the psychiatric symptoms he has experienced to a claimed diagnosis of PTSD.  Although the Veteran, as a lay person, is competent to report any psychiatric symptoms he has experienced, he is not competent to diagnose a psychiatric disability because the diagnosis of PTSD requires medical expertise and falls outside the realm of common knowledge of a lay person.  Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify"); Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness); see also Waters v. Shinseki, 601 F.3d 1274, 1277-1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his 

schizophrenia and anti-psychotic drugs to treat it had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).  

Consequently, the Veteran's purported opinion attributing the current psychiatric symptoms to a PTSD diagnosis is of no probative value, and is further unsupported by any rationale.  Additionally, any purported opinion is far outweighed by the April 2015 VA examiner's opinion that is based on a review of history, clinical observation, and includes a rationale.  The September 2008 private opinion purporting to diagnose PTSD is also outweighed by the April 2015 VA opinion because it is based on the inaccurate factual premise of hyperventilating and passing out during a jump exercise during service and witnessing a fellow service member suffer fatal injuries when his parachute malfunctioned, and does not address whether the stressor event of an in-service head injury was sufficient to support a PTSD diagnosis.  The only competent medical opinion addressing whether the in-service head injury was sufficient to support a PTSD diagnosis is the negative April 2015 VA medical opinion.  The weight of the evidence demonstrates a current psychiatric diagnosis of adjustment disorder (i.e., or depressive disorder) attributable to post-service medical and financial concerns and physical disability, and service connection is not in effect for any disability; therefore, the current psychiatric diagnosis is not related to service.  

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 2143-44 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to finding of a claim.


Because the weight of the evidence demonstrates that the Veteran does not have PTSD, the preponderance of the evidence is against the claim for service connection for PTSD; therefore, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


